    Case: 1:20-cv-06316 Document #: 65 Filed: 06/09/21 Page 1 of 1 PageID #:1742




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

FRED L. NANCE, JR.,                           )
                                              )
       Plaintiff,                             )
                                              )               No. 20 C 6316
       v.                                     )
                                              )               Judge Jorge L. Alonso
UNITED STATES DEPARTMENT                      )
OF JUSTICE, BUREAU OF                         )
ASSISTANCE, OFFICE OF JUSTICE                 )
PROGRAMS, EMAGES, INC.,                       )
HATTIE WASH, and                              )
THOMAS BRADLEY,                               )
                                              )
       Defendants.                            )

                                             ORDER

       Plaintiff’s motions [60, 62] for leave to file a supplemental complaint are denied.

                                          STATEMENT

        Plaintiff has filed two motions for leave to file a supplemental complaint. Under Rule
15(d), a “court may, on just terms, permit a party to serve a supplemental pleading setting out
any transaction, occurrence or event that happened after the date of the pleading to be
supplemented.” Fed.R.Civ.P. 15(d).

       Plaintiff has not attached a proposed supplemental complaint. That is reason enough to
deny the motions. It is not clear from plaintiff’s motions what claims he wants to bring or
whether such claims would be futile. Plaintiff asserts that he recently had difficulty filing a grant
proposal with the government, and his motions suggest he might want to assert a claim against
the government under the Federal Tort Claims Act. If plaintiff has not exhausted his
administrative remedies, such a claim would be futile.

       For these reasons, the motions to supplement are denied.

SO ORDERED.                                           ENTERED: June 9, 2021



                                                      _________________________________
                                                      JORGE L. ALONSO
                                                      United States District Judge
